DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 05/31/2022.

Status of Claims

 
Claims 1 and 8 have been amended. 
Claims 1-8 are now pending.



Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.







Response to Arguments

The 35 U.S.C. 112(a) rejection is withdrawn in light of amendments.
Applicant's arguments filed on 05/31/2022 regarding the 35 U.S.C. 101, 102, and 103 rejections of claims 1-8 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims as amended integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception and provides an unconventional and inventive technical solution that addresses the challenge of improving information generation and presentation technology because the terminal device generates and displays letters indicating that the first action schedule is not executable and generates and displays an image indicating the second action schedule.
The Examiner respectfully disagrees. The amended claims are still directed to the judicial exceptions of Mental Processes and Certain Methods of Organizing Human Activity because the claims describe a process of gathering and analyzing a person’s desired schedule and location information (i.e. mental processes) in order to make travel arrangement (i.e. organizing human activity). The limitations of “the terminal device generates and displays letters indicating that the first action schedule is not executable and generates and displays an image indicating the second action schedule” are considered additional elements. However, the judicial exception is not integrated into a practical application because the additional elements recited in the amended claims do not improve the functioning of a computer or improve another technology/technological field. Displaying letters and/or images of the results of an analysis via a terminal device improves the information provided to the user and/or the user’s decision making process, however, the information displayed does not impact/improve the functioning of the computer/terminal device itself or another technology. Therefore, the additional elements are considered to be mere instructions to apply or implement the abstract idea of gathering, analyzing data, and displaying results on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, the 35 U.S.C. 101 rejection of claims 1-8 is maintained.

  	As per the 102 and 103 rejections, the Applicant argues that Rovik does not show each and every element as set forth in the amended independent claims 1 and 8.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 102 and 103 rejections have been withdrawn. However, upon further consideration, a new ground of rejection for claims 1-8 is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention, “Information Processing Device and Non-Transitory Computer-Readable Recording Medium Storing Program”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-8 are directed to a statutory category, namely a machine (claims 1-7) and a manufacture (claim 8).
Step 2A (1): Independent claims 1 and 8 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the claim limitations of “acquire user schedule information (e.g. place, time, and stay time), acquire use conditions of target places, travel times between target places; detect use conditions, alert the user of detected use conditions; wherein schedule information is included in a first action schedule; at least two pieces of schedule information include pieces of change prohibition information of a before-after relation…; acquire the detected use conditions of the target places; decide arrival times and travel times that satisfy desired stay times and use conditions; when the desired arrival times and stay times do not satisfy use conditions, generate a second alternative schedule; generate and display letters indicating that the first action schedule is not executable; and generate and display an image indicating the second action schedule. These claims are directed towards gathering and analyzing information related to a person’s desired schedule and location (i.e. mental processes) to make travel arrangements (i.e. organizing human activity). Dependent claims 2-7 further describe the analysis of user information to determine travel information. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” which includes managing personal behavior. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-8 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-8 recite additional elements of an information processing device comprising a terminal device and a central processing unit (CPU); wherein the terminal device is a navigation device communicating with a mobile communication system and the CPU being programmed; the mobile communication system is configured detect use condition and alert the users through the terminal device; the terminal device is configured to receive the second action schedule from the CPU, generate and display letters…, generate and display an image…, and a non-transitory computer-readable medium storing a program executed by a computer. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to gather and analyze information related to a person’s schedule and determine/display travel arrangements (i.e. results of the analysis). Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-8 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-8 recite additional elements of an information processing device comprising a terminal device and a central processing unit (CPU); wherein the terminal device is a navigation device communicating with a mobile communication system and the CPU being programmed; the mobile communication system is configured detect use condition and alert the users through the terminal device; the terminal device is configured to receive the second action schedule from the CPU, generate and display letters…, generate and display an image…, and a non-transitory computer-readable medium storing a program executed by a computer.  As per the Applicant’s specification, a server device (i.e. computer) functions as an information processing device [0032]; the terminal device/navigation device may be a portable device such as a smartphone, a mobile phone, a tablet device, a notebook computer, or a wearable device, which is carried by a user [0026]; mobile communication system include wireless communication such as 3G, 4G, and 5G [0026]; the processing unit is a component of the server device (Fig. 2 and [0033]); and the computer-readable medium is interpreted as a storage medium. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 8,442,758 B1) in view of Barker et al. (US 2017/0059337 A1).
As per claim 1 (Currently Amended), Rovik teaches an information processing device (Rovik e.g. Figs. 1 and 2, System 100 includes a vehicle 102  with a vehicle computing device 114  (col. 4 lines 26-32).) comprising a terminal device (Rovik e.g. Figs. 1 and 2, vehicle computing device 114; The vehicle 102 may include a vehicle computing device 114 that may include a communication path 104 that provides data interconnectivity between various vehicle modules disposed within the vehicle 102 (col. 4 lines 31-35).), and a central processing unit (CPU) (Rovik e.g. Fig. 1, the vehicle 102/vehicle computing device 114 include a processor 132 (col. 5 lines 35-40).), wherein the terminal device is a navigation device, and the navigation device configured to communicate with a mobile communication system, and the CPU being programmed to (Rovik e.g. Figs. 1, 2, and 6; The remote computing device 162 (i.e. mobile communication system) may include a server and/or other computing device for providing information to the vehicle computing device 114 (i.e. terminal device). The logic stored by the remote computing device 162 may be configured to remotely store and provide vehicle access data, user scheduling data, and/or user routing preference data (col. 7 lines 51-61). The vehicle computing device 114 (i.e. terminal device) may default to vehicle menu interface 600 in Fig. 6. The vehicle menu interface includes a plurality of options, such as a directions option 650, a calendars option 652, etc. In response, to selection of the directions option 650, the user may be presented with one or more interfaces for manually entering a destination for vehicle routing (cols. 10-11 lines 65-7). Figs. 9-11 show other routing interfaces.) : 
Rovik teaches acquire, from a user, first action schedule information including a first target place, a first desired arrival time when the user desires to arrive at the first target place, and a first desired stay time for which the user stays in the first target place, and second action schedule information including a second target place, a second desired arrival time when the user desires to arrive at the second target place, and a second desired stay time for which the user stays in the second target place; (Rovik e.g. Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1  lines 26-31). A vehicle smart calendar includes retrieving remotely stored schedule information for a user, the remotely stored schedule information comprising an upcoming event scheduled at a future time and at a predetermined location (col. 1 lines 53-57).; As shown in the example schedule at Fig. 8, discussed at col. 11, lines 38-42, the vehicle event interface 800 retrieves the vehicle schedule interface data (lines 21-35) including remotely stored user schedules with location information e.g., Fig. 8 and 9, depicting at least four events, where calendar events include times, place, and duration.)
Rovik teaches acquire a first use condition of the first target place included in the first action schedule information, and a second use condition of the second target place included in the second action schedule information; and (Rovik e.g. The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11). Additional third party data include news, weather reports, restaurant data, fuel station data, service station data, etc. (col. 7 lines 63-67).)
Rovik teaches acquire a travel time between the first target place and the second target place; and (Rovik, e.g. Fig. 10 depicts a vehicle routing interface 1000 for routing to an event. The vehicle computing device 114 may provide updates to the estimated time for arrival (col. 12 lines 22-35).)
Rovik teaches the mobile communication system is configured to detect the first use condition of the first target place and the second use condition of the second target place; and (Rovik e.g. Fig. 1, Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1 lines 26-31). The remote computing device 162 (i.e. mobile communication system) may include a server and/or other computing device for providing information to the vehicle computing device 114 (i.e. terminal device) (col. 7 lines 51-54). The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11).)
Rovik teaches alert the user that the detected first use condition of the first target place and the detected second use condition of the second target place through the terminal device, and (Rovik e.g. Fig. 19; Based on the current location as determined by the vehicle GPS, the destination as entered by the user or determined by the vehicle computing device, the current time, and the current speed, the vehicle computing device 114 may determine an approximate location that the vehicle 102 will reach at the meal time. The vehicle may then determine whether there are preferred restaurant brands in that location. If so, the vehicle computing device 114 may also access third party data from the third party remote computing device 164 to determine when that restaurant will be open (col. 18 lines 28-39). Fig. 19 depicts a vehicle restaurant reminder interface 1900 for providing a routing option to a way-point, such as a restaurant. The interface may be configured to recommend restaurants that will be in the vicinity of the vehicle 102 during a predetermined meal time (col. 19 lines 28-34).)
Rovik teaches wherein the first action schedule information and the second action schedule information are included in a first action schedule; -2- 115628.0000013 EMFUS 90190657v1PATENT U.S. Application No. 16/191,397 Attorney Docket No. 115628.0000013 (Rovik e.g. Fig. 8 depicts a vehicle event interface for providing events and action items (i.e. schedule) (col. 2 lines 42-44). The vehicle event interface 800 may provide times, descriptions and/or location of events (col. 11 lines 40-42).)
Rovik teaches at least two pieces of action schedule information in the first action schedule include pieces of change prohibition information of a before-after relation, wherein the change prohibition information of the before-after relation is set by the user to be pieces of action schedule information having a principal before-after relation of scheduled times of arrival, and the pieces of action schedule information including the pieces of change prohibition information of the before-after relation are temporally adjacent to each other; (Rovik e.g. A vehicle smart calendar includes retrieving remotely stored schedule information for a user, the remotely stored schedule information comprising an upcoming event scheduled at a future time and at a predetermined location (col. 1 lines 53-57). Fig. 8 depicts a vehicle event interface for providing events and action items (i.e. schedule) (col. 2 lines 42-44). The vehicle event interface 800 may provide times, descriptions and/or location of events (col. 11 lines 40-42). Fig. 8 schedule includes multiple events (e.g. meeting with John White, Dr. Appointment with Dr. Blue, Meeting with Mr. Green, etc.) with respective start times (i.e. change prohibition information) that are depicted in a before-after relation and temporally adjacent to each other.)
Rovik teaches the CPU is further programmed to acquire the detected first use condition of the first target place and the detected second use condition of the second target place from the user; (Rovik e.g. Fig. 1, Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1 lines 26-31). The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11).)
Rovik teaches decide a first scheduled time of arrival at the first target place and a second scheduled time of arrival at the second target place based on the travel time between the first target place and the second target place such that the first desired arrival time and the first desired stay time included in the first action schedule information satisfy a first usable condition derived from the first use condition and such that the second desired arrival time and the second desired stay time included in the second action schedule information satisfy a second usable condition derived from the second use condition; and (Rovik e.g.  Vehicle routing unit determines the routing and timing while considering operating hour conditions (i.e. use condition), traffic conditions and other pertinent third party data (col. 12 lines 22-35). Once the locations are identified and sent to the vehicle computing device 114, the vehicle computing device may communicate with the vehicle GPS to determine whether the vehicle 102 is approaching one of the predetermined locations (col. 16 lines 1-5). The vehicle computing device 114 may determine that an action item could be efficiently completed based on the current time, the time of an upcoming event, the location of the vehicle 102, the location of the event, and the location of the action item (col. 12 lines 4-8). The vehicle computing device may provide updates to the estimated time for arrival (col. 12 lines 30-31). In routing to fuel stations or restaurants, operating hours are considered (col. 19 lines 56-61) and the stay duration is set by either user preferences or based on historical visits (Figs. 16 & 19 (e.g. meal times), col. 21 lines 64-67,  and col. 26 lines 3-14). The reminder interface performs a similar routine at col. 11 lines 48-67.)
Rovik does not explicitly teach, however, Barker teaches when the first desired arrival time and the first desired stay time do not satisfy the first usable condition derived from the first use condition, or the second desired arrival time and the second desired stay time do not satisfy a second usable condition derived from the second use condition, generate a second action schedule that is alternative to the first action schedule;. (Barker e.g. One or more potential itinerary permutations may be evaluated to determine whether the potential itinerary permutations may be viable options for use as the itinerary for the user (e.g., the feasibility of the user traveling from a first event location to a second event location in view of the constraint) [0048]. The Examiner submits that the constraint can be the usable condition. Fig. 4B is an example wherein the itinerary generation component 404 may be configured to adjust the itinerary 406 based upon an arrival impact of the distance constraint 430. Responsive to a tardiness threshold being 10 minutes (e.g., the first arrival impact 436 of 12 minutes exceeding the tardiness threshold of 10 minutes), the itinerary 406 may be determined to not be a viable itinerary option for the user [0053]. Responsive to the itinerary 406 not being a viable itinerary option, a first itinerary permutation 432 comprising a second route 434 from the current location 422 of the user to the second event location 420 may be generated [0053]. The itinerary may be adjusted by modifying a route between one or more events, modifying an order of events within the schedule of events, adding an event to the itinerary, and/or removing an event from the itinerary ([0005] and [0035]).)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rovik’s vehicle smart calendar to include alternative schedule options as taught Barker in order to offer the capability of “adapt[ing] to constraints encountered by the user throughout the course of the day (Barker e.g. [0001]).
Rovik in view of Barker teach the terminal device is configured to: receive the second action schedule from the CPU; generate and display letters indicating that the first action schedule is not executable; and generate and display an image indicating the second action schedule.
Rovik teaches a terminal device is configured to receive action schedule from the CPU (Rovik e.g. A vehicle smart calendar includes retrieving remotely stored schedule information for a user, the remotely stored schedule information comprising an upcoming event scheduled at a future time and at a predetermined location (col. 1 lines 53-57). Fig. 8 depicts a vehicle event interface for providing events and action items (i.e. schedule) (col. 2 lines 42-44).)
Rovik does not explicitly teach, however, Barker teaches receive the second action schedule (i.e. alternative) from the CPU; generate and display letters indicating that the first action schedule is not executable; and generate and display an image indicating the second action schedule (Barker e.g. Figs. 4B, 5, and 7; Responsive to not identifying an alternate route that will allow the user to arrive at the second event before the event start time and/or within an acceptable tardiness threshold, itinerary permutations, wherein the second event has been removed, may be generated [0048]. Fig. 5 shows an example of an adjusted itinerary. An itinerary notification associated with the itinerary adjustment may be provided to the user and/or a second user. The itinerary notification may comprise a push notification, a text message notification, an email notification, a calendar update notification, an RSS notification, a desktop alert notification, voice notification, or an instant messenger notification [0049]. Fig. 7 shows an example display notification 712 to a user alerting them of a late arrival to a scheduled meeting and providing alternate options (714, 716, and 718) [0056].)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rovik’s vehicle smart calendar to include alternative schedule options as taught Barker in order to offer the capability of “adapt[ing] to constraints encountered by the user throughout the course of the day (Barker e.g. [0001]).
As per claim 2 (Previously Presented), Rovik in view of Barker teach the information processing device according to claim 1, wherein: -3- Attorney Docket No. 115628.0000013 Rovik teaches the second action schedule information further includes change prohibition information of the second desired arrival time  (Rovik e.g. Fig. 8 depicts a vehicle event interface for providing events and action items (i.e. schedule) (col. 2 lines 42-44). The vehicle event interface 800 may provide times, descriptions and/or location of events (col. 11 lines 40-42). Fig. 8 schedule includes multiple events (e.g. meeting with John White, Dr. Appointment with Dr. Blue, Meeting with Mr. Green, etc.) with respective start times (i.e. change prohibition information).), Rovik does not explicitly teach, however, Barker teaches and the CPU is further programmed to decide the second desired arrival time as the second scheduled time of arrival, and to decide the first scheduled time of arrival of the first target place instead of the first desired arrival time of the first target place, without changing the second desired arrival time of the second target place included in the second action schedule information including the change prohibition information of the second desired arrival time (Barker, ----¶47, disclosing adjusting e.g., an event start time, based on an associated  flexibility factor, where due to the flexibility factor of the event the start time and stay time is adjusted and the second arrival time does not change).
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rovik’s vehicle smart calendar to include the CPU is further programmed to decide the second desired arrival time as the second scheduled time of arrival, and to decide the first scheduled time of arrival of the first target place instead of the first desired arrival time of the first target place, without changing the second desired arrival time of the second target place included in the second action schedule information including change prohibition information of the second desired arrival time as taught in Barker with the motivation of addressing limitations of itinerary schedulers by offering the capability of “adapt[ing] to constraints encountered by the user throughout the course of the day (Barker e.g. [0001]).
As per claim 3 (Previously Presented), Rovik in view of Barker teach the information processing device according to claim 2, Rovik teaches wherein: the first action schedule information further includes change prohibition information of scheduled times of arrival at via-places before and after the first target place, in a course toward the first target place included in the first action schedule information, and the CPU is further programmed to decide the first scheduled time of arrival at the first target place without changing the scheduled times of arrival at the via-places. (Rovik e.g. Fig. 11, Rovik describes information that would enable the performance of an optional action item (e.g. errand) since there is time permitting and performing the errand does not result in the changing of the scheduled arrival time to an event (col. 12 lines 36-67).)
As per claim 4 (Previously Presented), Rovik in view of Barker teach the information processing device according to claim 1, wherein: the first action schedule information further includes change prohibition information of scheduled times of arrival at via-places before and after the first target place, in a course toward the first target place included in the first action schedule information, and the CPU is further programmed to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place without changing the scheduled times of arrival at the via-places. (Rovik describes retrieving information of action items and deciding whether conditions would enable performance an optional to do actions item without changing the scheduled arrival time. The vehicle computing device 114 may determine that an action item could be efficiently completed based on the current time, the time of an upcoming event, the location of the vehicle 102, the location of the event, and the location of the action item. As such, the vehicle computing device 114 may calculate a time to complete the action item, remind the user of the action item, and provide the reminder at a time that will allow both tasks to be completed (col. 12 lines 4-12).)
As per claim 5 (Previously Presented), Rovik in view of Barker teach the information processing device according to claim 1, Rovik does not explicitly teach, however, Barker teaches wherein the CPU is further programmed to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place such that the travel time between the first target place and the second target place is minimized (Barker e.g. -¶53, selects the option having a shorter route distance and/or allowing for a faster rate of travel; also ¶31, predicting travel time between routes, ruling out those exceeding threshold and minimizing the negative impact of constraints, i.e., travel time).
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rovik’s vehicle smart calendar to include routing options with minimized travel time between target places as taught Barker in order for the user to attend events within the itinerary in a timely fashion while maximizing efficiency  (Barker e.g. [0047]).
As per claim 6 (Previously Presented), Rovik in view of Barker teach the information processing device according to claim 5, Rovik does not explicitly teach, however, Barker teaches wherein in a case where the CPU is not able to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place such that the first desired arrival time and the first desired stay time included in the first action schedule information satisfy the first usable condition derived from the first use condition and such that the second desired arrival time and the second desired stay time included in the second action schedule information satisfy the second usable condition derived from the second use condition, the CPU is further programmed to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place such that the travel time between the first target place and the second target place is minimized (Barker, ¶48, One or more potential itinerary permutations may be evaluated to determine whether the potential itinerary permutations may be viable options for use as the itinerary for the user (e.g., the feasibility of the user traveling from a first event location to a second event location in view of the constraint). For example, itineraries comprising alternate routes between the first event and the second event that are not impacted by the constraint and/or that are impacted to a lesser degree may be generated. The Examiner submits that the usable condition is considered a constraint.).
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rovik’s vehicle smart calendar to include alternative schedule options as taught Barker in order to offer the capability of “adapt[ing] to constraints encountered by the user throughout the course of the day (Barker e.g. [0001]).
As per claim 7 (Original), Rovik in view of Barker teach the information processing device according to claim 1, Rovik teaches wherein the use conditions include a usable time or an unusable time in a facility or a store which is the target place (Rovik e.g. The vehicle computing device 114 may access third party data to determine hours of operation for the way-points that meet the criteria (col. 20 lines 1-11).).
As per claim 8 (Currently Amended), Rovik teaches a non-transitory computer-readable recording medium storing a program executed by a computer, the program comprising (Rovik e.g. Fig. 1, the processor 132 may include any device capable of executing machine-readable instructions, which may be stored on a non-transitory computer-readable medium (col. 5 lines 49-52).) : 
Rovik teaches a step of acquiring a plurality of pieces of action schedule information each including a target place, a desired arrival time, and a desired stay time from a user; Rovik e.g. Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1  lines 26-31). A vehicle smart calendar includes retrieving remotely stored schedule information for a user, the remotely stored schedule information comprising an upcoming event scheduled at a future time and at a predetermined location (col. 1 lines 53-57).; As shown in the example schedule at Fig. 8, discussed at col. 11, lines 38-42, the vehicle event interface 800 retrieves the vehicle schedule interface data (lines 21-35) including remotely stored user schedules with location information e.g., Fig. 8 and 9, depicting at least four events, where calendar events includes include times, place, and duration.)
Rovik teaches a step of acquiring use conditions of the target places included in each of the pieces of action schedule information; (Rovik e.g. The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11). Additional third party data include news, weather reports, restaurant data, fuel station data, service station data, etc. (col. 7 lines 63-67).)
Rovik teaches a step of acquiring a travel time between the target places; (Rovik, e.g. Fig. 10 depicts a vehicle routing interface 1000 for routing to an event. The vehicle computing device 114 may provide updates to the estimated time for arrival (col. 12 lines 22-35).)
Rovik teaches a step of detecting the use conditions of the target places through a mobile communication system; (Rovik e.g. Fig. 1, Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1 lines 26-31). The remote computing device 162 (i.e. mobile communication system) may include a server and/or other computing device for providing information to the vehicle computing device 114 (i.e. terminal device) (col. 7 lines 51-54). The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11).)
Rovik teaches a step of alerting the user that the detected use conditions of the target places through a terminal device; (Rovik e.g. Fig. 19; Based on the current location as determined by the vehicle GPS, the destination as entered by the user or determined by the vehicle computing device, the current time, and the current speed, the vehicle computing device 114 may determine an approximate location that the vehicle 102 will reach at the meal time. The vehicle may then determine whether there are preferred restaurant brands in that location. If so, the vehicle computing device 114 may also access third party data from the third party remote computing device 164 to determine when that restaurant will be open (col. 18 lines 28-39). Fig. 19 depicts a vehicle restaurant reminder interface 1900 for providing a routing option to a way-point, such as a restaurant. The interface may be configured to recommend restaurants that will be in the vicinity of the vehicle 102 during a predetermined meal time (col. 19 lines 28-34).)
Rovik teaches a step of acquiring the detected use conditions of the target places from the user; and (Rovik e.g. Fig. 1, Vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information (col. 1 lines 26-31). The vehicle computing device 114 may access third party data to determine hours of operation (i.e. use condition) for the way-points that meet the criteria (Figs. 18 and 19). Based on an expected time of arrival to those way-points, the vehicle computing device 114 may determine which may-points will be operational at that time. The vehicle computing device 114 may filter out the way-points that will not be operational at that time (col. 20 lines 1-11).)
Rovik teaches a step of deciding a scheduled time of arrival at each target place based on the travel time between the target places such that the desired arrival time and the desired stay time included in each of the pieces of action schedule information satisfy usable conditions derived from the use conditions, (Rovik e.g.  Vehicle routing unit determines the routing and timing while considering operating hour conditions (i.e. use condition), traffic conditions and other pertinent third party data (col. 12 lines 22-35). In routing to fuel stations or restaurants, operating hours are considered (col. 19 lines 56-61) and the stay duration is set by either user preferences or based on historical visits (Figs. 16 & 19 (e.g. meal times), col. 21 lines 64-67,  and col. 26 lines 3-14). The reminder interface performs a similar routine at col. 11 lines 48-67.)
Rovik teaches wherein the plurality of pieces of action schedule information are included in a first action schedule; (See claim 1f for response.)
Rovik teaches at least two pieces of action schedule information in the first action schedule include pieces of change prohibition information of a before-after relation, wherein the change prohibition information of the before-after relation is set by the user to be pieces of action schedule information having a principal before-after relation of scheduled times of arrival, and the pieces of action schedule information including the pieces of change prohibition information of the before-after relation are temporally adjacent to each other, and (See claim 1g for response.)
Rovik in view of Barker teach the program further comprises when the desired arrival time and the desired stay time included in one piece of action schedule information of the first action schedule do not satisfy the usable conditions derived from the use conditions, a step of generating a second action schedule that is alternative to the first action schedule; (See claim 1j for response.)
Rovik in view of Barker teach a step of receiving the second action schedule by the terminal device from the computer; a step of generating and displaying letters by the terminal device indicating that the first action schedule is not executable; and a step of generating and displaying an image by the terminal device indicating the second action schedule. (See claim 1k for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624